Citation Nr: 0938874	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-04 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a increased evaluation for mechanical low 
back pain, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for left knee 
retropatellar pain syndrome, currently evaluated as 10 
percent disabling.  

3.  Entitlement to an increased rating for right knee 
retropatellar pain syndrome, currently evaluated as 10 
percent disabling.  

4.  Entitlement to an increased rating for bilateral plantar 
fasciitis, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for sinusitis, 
currently evaluated as noncompensable.

6.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as noncompensable.

7.  Entitlement to an increased rating for hypertension, 
currently evaluated as noncompensable. 

8.  Entitlement to an increased rating for benign prostatic 
hypertrophy, currently evaluated as noncompensable.

9.  Entitlement to an increased rating for intractable 
plantar keratoses, currently evaluated as noncompensable.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 1977 and from August 1986 to February 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The issue of an increased rating for bilateral plantar 
keratosis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's forward flexion of his thoracolumbar spine 
is greater than 60 degrees.  

2.  Left and right knee retropatellar pain syndromes are not 
manifested by limitation of flexion to 30 degrees or 
limitation of extension to 15 degrees.  
  
3.  The Veteran does not have any left or right knee 
recurrent subluxation or lateral instability.  

4.  The Veteran does not have severe flatfoot of either foot, 
with objective evidence of marked deformity, pain on 
manipulation and use accentuated, and/or indications of 
swelling on use; nor does he have a moderately severe foot 
injury.

5.  The Veteran does not have one or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment; or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting. 

6.  The Veteran does not have migraine headaches with 
characteristic prostrating attacks averaging one in 2 months.  

7.  The Veteran has a history of diastolic blood pressure 
over 100 and continuously controls his hypertension with 
medication.  He does not have diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more. 

8.  The Veteran's benign prostatic hypertrophy causes him to 
have a daytime voiding interval of less than one hour but 
does not require the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for mechanical low back pain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5237 (2009).

2.  The criteria for a disability rating in excess of 10 
percent for left knee retropatellar pain syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5099-5024 (2009).

3.  The criteria for a disability rating in excess of 10 
percent for right knee retropatellar pain syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5099-5024 (2009).

4.  The criteria for a disability rating in excess of 10 
percent for bilateral plantar fasciitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5279 (2009).

5.  The criteria for a disability rating in excess of 10 
percent for sinusitis are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6510 (2009).

6.  The criteria for a compensable rating for migraine 
headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.124a , Diagnostic Code 8100 (2009).

7.  The criteria a 10 percent rating, but not higher, for 
hypertension are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).

8.  The criteria for a 40 percent rating, but not higher, for 
benign prostatic hypertrophy are met.  38 U.S.C.A. § 1155 
(West 2002); § 4.115, Diagnostic Code 7527 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

Regarding the evidence and information necessary to 
substantiate the Veteran's increased rating claim, the Board 
notes that section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Recently, in Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sep. 4, 2009), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that "the notice 
described in 38 U.S.C. § 5103(a) need not be [V]eteran 
specific."  Similarly, "while a [V]eteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by 
the [ ] Court in Vazquez-Flores requires the VA to notify a 
[V]eteran of alternative diagnostic codes or potential 'daily 
life' evidence, we vacate the judgments."  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on the 
claim for VA benefits.  

Relevant to the issues of entitlement to increased ratings 
for the Veteran's back, left knee, right knee, feet, and 
prostate disabilities, a February 2006 letter, sent prior to 
the initial March 2006 rating decision, informed the Veteran 
of the evidence required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  
Pertinent to all issues on appeal, April 2006 and February 
2007 letters informed him of the evidence and information 
necessary to establish a disability rating and an effective 
date in accordance with Dingess/Hartman, supra.  
Specifically, the letters advised the Veteran that a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment.  The notice 
also included examples of the types of medical and lay 
evidence that the Veteran may submit, or ask VA to obtain, 
that are relevant to establishing entitlement to increased 
compensation, i.e., information regarding ongoing treatment, 
Social Security determinations, and statements from employers 
and laypersons describing the impact such disabilities have 
on the Veteran's employment and daily life.  The letters also 
essentially advised the Veteran of his and VA's respective 
duties for obtaining evidence

While the April 2006 and February 2007 letters were issued 
after the initial rating decision in March 2006, the Federal 
Circuit has held that VA could cure such a timing problem by 
readjudicating the Veteran's claim following a compliant VCAA 
notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 
1333-34 (Fed. Cir. 2006).  The Court clarified that the 
issuance of a statement of the case could constitute a 
readjudication of the Veteran's claim.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  In the instant case, 
after the April 2006 VCAA letter was issued, the Veteran's 
claims were readjudicated in the February 2007 statement of 
the case.  Therefore, any defect with respect to the timing 
of the April 2006 VCAA notice has been cured.  Pertinent to 
the February 2007 VCAA letter, which relates solely to the 
Veteran's claim for an increased rating for his left knee, 
while his claim was not readjudicated by the RO subsequent to 
this notice; he did not submit any additional evidence 
relevant to the claim adjudicated herein after the February 
2007 letter was sent to him.  Therefore, the failure by the 
RO to conduct a subsequent readjudication is not prejudicial 
because the result of such a readjudication on exactly the 
same evidence and law previously considered would be no 
different than the previous adjudication.  See generally 
Medrano v. Nicholson, 21 Vet. App. 165 (2007).  

With respect to the second prong of the Court's decision in 
Vazquez-Flores, which provides that, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment (such 
as a specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant, it is unclear whether the Federal Circuit 
invalidated such notice requirement.  In this regard, as 
indicated previously, the Federal Circuit held that, 
"insofar as the notice described by the [ ] Court in 
Vazquez-Flores requires the VA to notify a [V]eteran of 
alternative diagnostic codes . . . we vacate the 
judgment[]."  (Emphasis added).  As such, it is not clear 
whether VA still has a duty to notify a Veteran of the 
Diagnostic Code under which he is, in fact, rated if such 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment (such as a specific measurement or test 
result).  In the instant case, the Board observes that the 
Veteran's back, bilateral knee, and hypertension disabilities 
are evaluated under Diagnostic Codes that require a specific 
measurement in order to demonstrate entitlement to a higher 
disability rating.

Therefore, assuming arguendo that VA must still advise the 
Veteran of the Diagnostic Code under which his back, 
bilateral knee, and hypertension disabilities are currently 
evaluated, the notice in this case was deficient.  
Additionally, the Board observes that, relevant to his claims 
of entitlement to increased ratings for sinusitis, migraine 
headaches, and hypertension, the Veteran was not specifically 
advised of the information and evidence needed to demonstrate 
a worsening or increase in severity of the such disabilities 
in order to warrant an increased rating.  However, for the 
reasons discussed below, the Board finds that such errors 
were harmless.

In this regard, the Board notes that the Federal Circuit has 
previously held that any notice error was presumed 
prejudicial and must result in reversal unless VA showed that 
the error did not affect the essential fairness of the 
adjudication by demonstrating that the essential purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881, 889 (2007).  However, the U.S. Supreme Court 
recently reversed that decision based on a finding that the 
Federal Circuit's framework for harmless-error analysis was 
too rigid and placed an unreasonable evidentiary burden upon 
VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme 
Court held that a mandatory presumption of prejudicial error 
in every instance of defective notice was inappropriate and 
that determinations concerning harmless error should be made 
on a case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  487 F.3d at 889.  
Such a showing may be made by demonstrating, for example, (1) 
that the claimant had actual knowledge of what was necessary 
to substantiate the claim and that the claim was otherwise 
properly developed, (2) that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim, or (3) that the benefit could not be 
awarded as a matter of law.  Id.; see also Vazquez-Flores, 2 
Vet. App. at 46. 

In this case, the evidence of record reflects that a 
reasonable person could have been expected to understand what 
was needed to support his increased claims based on notice 
that was provided to the Veteran during the course of his 
appeal.  Specifically, relevant to the Diagnostic Codes under 
which the Veteran's back, bilateral knee, and hypertension 
disabilities are evaluated, the February 2007 statement of 
the case advised the Veteran of such Diagnostic Codes.  
Moreover, the statement of the case advised the Veteran of 
the specific reasons his increased rating claims, to include 
those pertaining to his sinusitis, migraine headaches, and 
hypertension, were denied and what the evidence must show in 
order to establish entitlement to a higher rating.  

Additionally, the Veteran demonstrated actual knowledge of 
the need of evidence demonstrating a worsening or increase in 
severity of the such disabilities in order to warrant an 
increased rating for his sinusitis, migraine headaches, and 
hypertension.  Specifically, at his October 2005 VA 
examination, the Veteran provided information regarding the 
severity of such disabilities.

Accordingly, the Board finds that VA has satisfied its duty 
to notify under the VCAA in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), in view of the fact 
that any notice defect did not affect the essential fairness 
of the adjudication of the Veteran's claims.  

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA and private medical 
records and examined the Veteran in October 2005 and January 
2007.  Neither the Veteran nor his representative have argued 
that the examinations are inadequate for rating purposes or 
are deficient in any other manner.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.


II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

Relevant to all disabilities on appeal, the Veteran's claims 
were filed in June 2005.  In Hart v. Mansfield, 21 Vet. App. 
505 (2007), the Court discussed the concept of the "staging" 
of ratings, finding that in initial and increased rating 
cases, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Mechanical low back pain 

This disability is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 by the RO.  Diagnostic Code 5237 is for lumbosacral 
or cervical strain.  

Under the rating criteria from 38 C.F.R. § 4.71a (2009), 
diseases and injuries to the spine are to be evaluated under 
diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.....................................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
..............................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
.................................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
............................30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis............................................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height.......................................................
........................10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a (2009), General Rating Formula for Diseases 
and Injuries of the Spine.

The criteria for a 20 percent rating under Diagnostic Code 
5237 are not met.  The Veteran was seen for back pain with 
radiation down the right leg in February 2005.  There was 
tenderness but motor was 5/5 and deep tendon reflexes were 
2+patellar, 1+ Achilles bilaterally and he had + sensation to 
light touch.  On VA examination in October 2005, he reported 
low back pain with radiation to the left leg and flare-ups 
every two weeks.  On examination, flexion was to 95 degrees, 
extension backward and rotation were 35 degrees, and lateral 
flexion was 40 degrees.  There was no disc space narrowing.  
On VA examination in January 2007, the Veteran complained of 
moderate sharp back pain several times a year.  There had 
been no incapacitating episodes in the last 12 months.  There 
was pain with motion, and tenderness, but no weakness, and 
there was not muscle spasm, localized tenderness, or guarding 
severe enough to cause abnormal gait or abnormal spinal 
contour.  The posture and gait were normal.  Muscles tested 
were 5/5 and there was no atrophy and muscle tone was normal.  
Lower extremity vibration sense was 2/2, and deep tendon 
reflexes were 2+ and plantar.  Thoracolumbar flexion was to 
70 degrees with pain throughout.  Extension was to 30 
degrees.  Lateral flexion was to 30 degrees with no pain 
after repetitive use.  Lateral rotation was to 30 degrees.  
There were no narrowed disc spaces.  The disorder was felt to 
have a moderate effect on chores, shopping, and traveling, 
and to prevent sports.  

While the Veteran has pain and some radiation symptoms, and 
some limitation of motion of his thoracolumbar spine, he does 
not have or nearly approximate forward flexion of his 
thoracolumbar spine limited to 60 degrees or less, nor does 
he have muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
Additionally, his combined range of motion of the 
thoracolumbar spine is significantly more than 120 degrees.  
Therefore, even when 38 C.F.R. §§ 4.40 and 4.45 are 
considered, the disability does not approximate the criteria 
for a 20 percent rating.  See DeLuca v. Brown, 8 Vet. App. 
202, 207-08 (1995).  

The Board is cognizant of Note (1), which states that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
However, while the Veteran has complained of radiating pain, 
which is contemplated under his currently assigned rating, 
there is no objective evidence of any neurologic 
abnormalities and, therefore, further consideration of Note 
(1) is not warranted.

Knees

The Veteran's retropatellar pain syndromes are rated under 
Diagnostic Code 5299-5024.  Diagnostic Code 5024 is for 
tenosynovitis, which is rated as degenerative arthritis based 
on limitation of motion.  

Diagnostic Code 5260 provides for a 10 percent rating when 
leg flexion is limited to 45 degrees and a 20 percent rating 
when leg flexion is limited to 30 degrees.  Diagnostic Code 
5261 provides a 10 percent rating when leg extension is 
limited to 10 degrees, and a 20 percent rating when leg 
extension is limited to 15 degrees.  

Diagnostic Code 5257 provides a 10 percent rating when there 
is slight left knee recurrent subluxation or lateral 
instability.  In addition, 20 and 30 percent ratings are 
provided for moderate and severe recurrent subluxation or 
lateral instability.  

Diagnostic Code 5258 provides for a 20 percent rating or 
dislocated semilunar cartilage with frequent episodes of 
"locking", pain, and effusion into the joint.  

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
Veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  However, General Counsel stated 
that if a Veteran does not meet the criteria for a 
noncompensable rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, there is no additional disability for 
which a separate rating for arthritis may be assigned. 
VAOPGCPREC 23-97 (July 1, 1997), published at 
62 Fed. Reg. 63,604 (1997).  If a rating is assigned under 
the provisions for other knee impairment (38 C.F.R. § 4.71a, 
Code 5257) a separate 10 percent rating may be assigned where 
some limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(1998).

VA's General Counsel has also stated that separate ratings 
under Diagnostic Code 5260 (limitation of flexion of the leg) 
and Diagnostic Code 5261 (limitation of extension of the leg) 
may be assigned for disability of the same joint.  VAOPGCPREC 
9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  

The Veteran complained that his left knee pain was getting 
worse on VA evaluation in June 2004, but there was no joint 
line tenderness or medial collateral or lateral collateral 
ligament tenderness, and Lachman's and McMurray tests were 
negative.  On VA examination in October 2005, the Veteran's 
knees had range of motion from 0 to 140 degrees with joint 
line crepitance but no tenderness or effusion.  Varus and 
valgus maneuvers were negative bilaterally, and so were 
anterior and posterior drawer tests.  There was very minimal 
narrowing of the medial femoral tibial compartments.  The 
diagnosis was retropatellar pain syndrome with no stiffness 
or range of motion deficits.   

On VA examination in January 2007, the Veteran complained of 
giving way, instability, and several instances per week of 
locking of each knee, as well as repeated effusion.  He 
indicated that he would have a moderate flare-up every 1 to 2 
months, and that this would cause him to walk with a limp for 
1 to 2 days.  The examination revealed his gait to be normal.  
Each knee flexed from 0 to 140 degrees and pain began at 80 
degrees and ended at zero degrees.  There was no additional 
limitation of motion with repeated use.  There was grinding 
but no instability or patellar or meniscus abnormality.  No 
acute subluxation was identified by X-ray and the joint 
spaces were well maintained.  The Veteran's condition was 
felt to moderately affect chores and traveling and to 
severely affect exercise.  A VA spine examination in January 
2007 found the Veteran to have 5/5 muscle strength and normal 
muscle tone with no atrophy in his lower extremities and 
there were similar findings privately in June 2006.  

The evidence shows that a 20 percent rating is not warranted 
for either knee under Diagnostic Code 5260 because the 
Veteran does not have or nearly approximate leg flexion 
limited to 30 degrees, and that a 20 percent rating is not 
warranted for either knee under Diagnostic Code 5261 because 
extension is not limited to 15 degrees, including when 
38 C.F.R. §§ 4.40, 4.45 are considered.  The Board can find 
no uncompensated limitation of motion that can form the basis 
for a higher rating based on pain.  Muscles tested were 5/5 
in January 2007 and there was no lower extremity atrophy and 
muscle tone was normal.

There is also no basis for a separate compensable rating 
under Diagnostic Code 5257.  The Veteran does not have slight 
recurrent subluxation or lateral instability, much less 
moderate or severe impairment.  While the Veteran complained 
that his knees give way on VA examination in January 2007, it 
is more probative that anterior and posterior drawer tests 
and Lachman's and McMurray's have been negative.  The Board 
has considered assigning a 20 percent rating under Diagnostic 
Code 5258 since the Veteran has complained of locking, pain, 
and effusion.  However, there is no evidence that the Veteran 
has had a dislocated meniscus and locking and effusion have 
not been documented clinically.  Accordingly, the Board 
concludes that no more than the currently assigned 10 percent 
rating is warranted.  

Plantar fasciitis

The Veteran has a 10 percent rating for bilateral plantar 
fasciitis, under Diagnostic Code 5299-5279.  Diagnostic Code 
5279 is for anterior metatarsalgia, and warrants a 10 percent 
rating whether it is unilateral or bilateral.  There is no 
higher schedular rating under Diagnostic Code 5279.  
Diagnostic Codes 5276 and 5284 will therefore be considered.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  
Diagnostic Code 5276 (2009) provides the rating criteria for 
acquired flatfoot.  Under this criteria, a 10 percent rating, 
regardless of whether the condition is unilateral or 
bilateral, is assigned for moderate flatfoot, with the 
weight-bearing lines over or medial to the great toe, inward 
bowing of the tendo Achilles, and pain on manipulation and 
use of the feet.  A 20 percent rating for unilateral flatfoot 
or a 30 percent rating for bilateral flatfoot requires a 
severe condition with objective evidence of marked deformity, 
such as pronation and abduction; pain on manipulation and use 
accentuated; indications of swelling on use; and 
characteristic callosities.  A 30 percent rating for 
unilateral flatfoot or a 50 percent rating for bilateral 
flatfoot requires a pronounced condition manifested by marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.

Under Diagnostic Code 5284, a 10 percent rating is warranted 
for moderate foot injuries; a 20 percent rating is warranted 
for moderately severe foot injuries; and a 30 percent rating 
is warranted for severe foot injuries.  

The Board concludes that the Veteran does not meet the 
criteria for a rating higher than 10 percent, even when 
38 C.F.R. §§ 4.40, 4.45 are appropriately considered.  The 
Board notes that they are not for consideration under 
Diagnostic Code 5276, as it does not evaluate the Veteran's 
foot disability with respect to range of motion.  However, 
the rating criteria under Diagnostic Code 5276 specifically 
contemplate pain on manipulation and use.  

On VA examination in October 2005, the Veteran reported daily 
pain from plantar fasciitis, worse with weight bearing.  
However, he was taking no medication for it.  Examination 
revealed tenderness over the calcaneus.  The examiner 
commented that the primary disability was pain secondary to 
plantar fasciitis.  On VA examination in January 2007, the 
Veteran complained of pain, stiffness, fatigability, and lack 
of endurance in each foot.  He indicated that his feet 
swelled but were not weak.  He stated that he was able to 
stand for 15-30 minutes and could walk 1/4 mile.  He needed 
orthotic inserts.  Examination revealed no objective evidence 
of painful motion.  There was swelling of the ankles and 
tenderness on the bottom of the feet.  There was tenderness 
on the bottom of each foot.  There was no muscle atrophy and 
no instability or weakness but there were callosities, which 
were evidence of abnormal weightbearing.  X-rays of the 
Veteran's feet were unremarkable.  The diagnosis was 
bilateral plantar fasciitis.  The examiner felt that it 
prevented sports and had a severe effect on chores and 
exercise, and that it had a moderate effect on shopping and 
traveling.  

The evidence does not show objective evidence of marked 
deformity, such as pronation and abduction.  The 
preponderance of the evidence indicates that there is not 
pain on manipulation and use accentuated either.  The Veteran 
reported that he had pain while walking, standing, and 
resting, on VA examination in January 2007, but the examiner 
found there to be no objective evidence of painful motion.  
And while the Veteran complained of swelling of the bottom of 
his feet on VA examination in January 2007, the objective 
evidence of swelling at that time was of his non-service-
connected ankles, not of his feet.  While there is some 
service-connected impairment present, it is adequately 
compensated for by the 10 percent ratings assigned for each 
foot.  The degree of disability more nearly approximates 
moderate flatfoot or moderate foot injuries than the criteria 
for any higher rating.  

Sinusitis

The Veteran appeals the RO's denial of a rating higher than 
10 percent for sinusitis under 38 C.F.R. § 4.97, Diagnostic 
Code 6510, which is for chronic pansinusitis.  The criteria 
for the next higher rating, 10 percent, require one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  For a 30 percent rating, there must 
be three or more incapacitating episodes per year of 
sinusitis requiring prolonged, lasting four to six weeks, 
antibiotic treatment, or more than six non- incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting. 38 C.F.R. § 4.97, 
Diagnostic Code 6510.

A Note following this section provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  The same criteria apply for the 
evaluation of pansinusitis, ethmoid, frontal, maxillary, and 
sphenoid sinusitis.  

On VA examination in October 2005, the examiner indicated 
that the Veteran did not take any antibiotics and had not had 
any actual bacterial sinusitis.  What he had actually and was 
diagnosed with was chronic sinus congestion, likely caused by 
smoking, and for which he was using Flonase.  His sinuses 
were slightly boggy and there was no frontal sinus 
tenderness.  Based on the evidence of record, the Board 
concludes that an increased rating is not warranted for the 
Veteran's sinusitis.  A 10 percent rating requires one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting, and 
the evidence indicates that the Veteran does not use 
antibiotic treatment and does not show three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  This is not alleged and no treatment for sinusitis 
is shown.  

Migraine headaches

The Veteran's migraine headaches are currently rated as 
noncompensable under 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  Under that code, migraine will be rated as 50 percent 
disabling with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  It will be rated as 30 percent disabling 
with characteristic prostrating attacks occurring on an 
average once a month over last several months.  It will be 
rated as 10 percent disabling with characteristic prostrating 
attacks averaging one in 2 months over last several months.  
A noncompensable rating will be assigned for less frequent 
attacks.  38 C.F.R. § 4.124(a), Code 8100 (2009).

At the time of the VA examination in October 2005, the 
Veteran reported that he had migraine headaches every six 
months and took Topamax for them.  The diagnosis was migraine 
headaches every six months with the primary disability being 
pain.  Based on the evidence, an increased rating is not 
warranted.  The evidence shows that the Veteran has headaches 
every six months rather than characteristic prostrating 
attacks averaging one in 2 months.  

Hypertension

The Veteran appeals the RO's decision rating his hypertension 
as noncompensable under 38 C.F.R. § 4.104, Diagnostic Code 
7101. 

Diagnostic Code 7101 provides for a 10 percent rating when 
diastolic pressure is predominantly 100 or more, or; systolic 
pressure is predominantly 160 or more; a 10 percent 
evaluation is the minimal evaluation if the individual has a 
history of diastolic pressure predominantly 100 or more and 
requires continuous medication for control.  A 20 percent 
rating is provided when the diastolic pressure is 
predominantly 110 or more, or if systolic pressure 
predominantly 200 or more.  In instances such as here, where 
the schedule does not provide a zero percent evaluation for a 
Diagnostic Code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2009).

The Veteran had diastolic blood pressures of over 100 in 
service and was put on medication.  Currently, his blood 
pressure is being controlled by continuous medication as 
shown by the October 2005 VA examination report and a June 
2006 VA medical record.  A chart showing his blood pressures 
between June 2003 and June 2006 shows the diastolic pressure 
has not been predominantly 110 or more and that the systolic 
pressure has not been predominantly 200 or more.

Based on the evidence, the Board concludes that a 10 percent 
rating, but not higher, is warranted for the Veteran's 
hypertension.  There is a history of diastolic blood 
pressures over 100 and the Veteran is on medication to 
control his hypertension now.  A 20 percent rating is not 
warranted because the Veteran's diastolic pressure has not 
been predominantly 110 or more and his systolic pressure has 
not been predominantly 200 or more during the rating period.  


Benign prostatic hypertrophy 

The Veteran's benign prostatic hypertrophy has been evaluated 
by the RO as noncompensable under 38 C.F.R. § 4.115, 
Diagnostic Code 7527.  This code indicates that prostate 
gland injuries, infections, hypertrophy, and postoperative 
residuals are to be evaluated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  Since the 
Veteran's benign prostatic hypertrophy does not involve 
urinary tract infection, as indicated by the October 2005 VA 
examination report, the Board need only consider the rating 
criteria concerning voiding dysfunction.  See 38 C.F.R. § 
4.115b.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  38 
C.F.R. § 4.115a.  Evaluation under urine leakage involves 
ratings ranging from 20 to 60 percent and contemplates 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence.  The highest 60 
percent rating is assigned when these factors require the use 
of an appliance or the wearing of absorbent materials which 
must be changed more than four times per day.  A 40 percent 
rating is assigned when there is leakage requiring the 
wearing of absorbent materials which must be changed two to 
four times per day.  And a 20 percent rating contemplates 
leakage requiring the wearing of absorbent materials which 
must be changed less than two times per day.  Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than one hour, or awakening to void five or 
more times per night.  A 20 percent rating contemplates 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  And a 10 
percent rating contemplates daytime voiding interval between 
two and three hours, or awakening to void two times per 
night.  38 C.F.R. § 4.115a.

Obstructed voiding includes ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: (1) post-void residuals greater 
than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc's per second); (3) 
recurrent urinary tract infections secondary to obstruction; 
or (4) stricture disease requiring periodic dilatation every 
2 to 3 months. A noncompensable rating contemplates 
obstructive symptomatology with or without stricture disease 
requiring dilatation one to two times per year.  Id.

Applying the above criteria to the facts of this case, the 
Board finds that the Veteran's benign prostatic hypertrophy 
meets the criteria for a 40 percent rating based on 
obstructed voiding.  At the time of the January 2007 VA 
examination, the Veteran indicated that his daytime urinary 
frequency was less than one hour.  

The only higher rating available is based on voiding 
dysfunction and would require the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  Neither of these is shown or contended 
and on VA examination in October 2005, the Veteran indicated 
that he had a weak stream, no history of urinary retention, 
and mild post-void dribble, and on VA examination in January 
2007, the Veteran denied incontinence.  

Additional Considerations

The Board has considered whether staged ratings under Hart, 
supra, are appropriate for the Veteran's service-connected 
disabilities; however, the Board finds that his 
symptomatology has been stable throughout the appeal period.  
Therefore, assigning staged ratings for such disabilities is 
not warranted.  

Additionally, the Board has contemplated whether the case 
should be referred for extra-schedular consideration.  An 
extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  Specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra-
schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  In 
this regard, the Court indicated that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  
Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected 
disabilities with the established criteria found in the 
rating schedule.  As discussed in detail previously, the 
Veteran's symptomatology is fully addressed by the respective 
rating criteria under which each disability is rated.  There 
are no additional symptoms of any such disabilities that are 
not addressed by the rating schedule.  Therefore, the Board 
finds that rating criteria reasonably describes the Veteran's 
disability level and symptomatology for each service-
connected disability.  As such, the Board finds that the 
rating schedule is adequate to evaluate the Veteran's 
disability picture.  Moreover, to the extent that any 
disabilities interfere with his employability, such 
interference is addressed by the schedular rating criteria.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, the Board 
finds that there are no attendant thereto related factors 
such as marked interference with employment or frequent 
periods of hospitalization.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Id.; Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held 
that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  With respect to the claims 
decided herein, the evidence of record, as discussed 
previously, fails to show that the Veteran is unemployable 
due to such disabilities.  Specifically, at his January 2007 
VA examination, it was noted that the Veteran retired in 2003 
because he was eligible to do so by age or duration of work.  
Therefore, the Board finds that no further consideration of a 
TDIU is warranted.  

The preponderance of the evidence is against higher ratings 
than those indicated and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

An increased rating for mechanical low back pain is denied.

An increased rating for left knee retropatellar pain syndrome 
is denied.

An increased rating for right knee retropatellar pain 
syndrome is denied.

An increased rating for bilateral plantar fasciitis is 
denied.

An increased rating for sinusitis is denied.

An increased rating for migraine headaches is denied.

A 10 percent rating, but not higher, for hypertension is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

A 40 percent rating, but not higher, for benign prostatic 
hypertrophy is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.


REMAND

Plantar keratoses

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The Veteran has not had a VA examination adequate enough to 
rate his intractable left and right foot plantar keratoses.  
Accordingly, a  VA dermatology examination as indicated below 
should be performed.  Since the issue is being remanded, the 
RO should obtain any additional VA medical records of 
treatment the Veteran has received since September 2006.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all 
Knoxville, Tennessee VA medical records 
of treatment which the Veteran has 
received since September 2006.

2.  Schedule the Veteran for a VA 
examination for his service-connected 
left and right foot plantar keratoses.  
The claims folder must be made 
available to the examiner for review in 
conjunction with the examination. 

The examiner should specifically note 
whether there is a scar(s) or lesion 
which is unstable (i.e., frequent loss 
of covering of the skin over the scar) 
or painful on examination, and whether 
it results in any limitation of 
function of the affected part.  The 
number of unstable scars or lesions 
should be reported.  The number of 
painful scars or lesions should be 
reported.  The size (width and length) 
and area in square inches or 
centimeters of each scar or lesion 
should be measured.  

3.  Thereafter, readjudicate the 
Veteran's claim in light of any 
additional evidence added to the record.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


